DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "to process the signal from the microphone" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the processing filter" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the transfer function" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the processed secondary path" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the transfer functions" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the various components providing processing" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the processing filter" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the transfer function corresponding to the passive attenuation of the cavity" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-5, claims are rejected under 35 U.S.C. 112(b) for inheriting the same issues from claim 1 without remedy.
Allowable Subject Matter
Claims 1-5 would be allowed if the  35 U.S.C. 112(b) rejection is overcome.
Most relevant prior art of record is Kanishima et al. (US 20100274369 A1) hereinafter Kanishima.
Regarding claim 1, Kanishima teaches Noise-cancelling (“an extracting module configured to extract a noise component signal from the response signal received by the receiver using an inverse filtering process” in ¶[0018]) headphones (“Sound reproducing apparatuses with excellent portability that enable a listener to listen to a reproduced sound, such as music, using a headphone or an earphone” in ¶[0005]) comprising: - an electro-acoustic transducer (113 in Fig. 1) placed in a sound reproduction cavity (“earphone 110 in an external auditory meatus space 151 of a left ear, the speaker 113 is provided at a position corresponding to an eardrum 152 of a left ear 150 of the listener. The housing 114 is formed to encompass the speaker 113.” in ¶[0024]); - at least one noise-canceling processing chain (“The casing 120 includes a correcting module 300 that corrects a sound and a filter coefficient deriving module 350 that calculates, and sets a filter coefficient needed to cause the correcting module 300 to correct the sound. The sound is emitted and picked up by the earphone 110, and noise reducing process is executed by the correcting module 300. The correcting module 300 may be incorporated in the sound reproducing apparatus 130” in ¶[0032]) comprising: - a microphone to capture ambient sound (“That is, different from the conventional sound correcting apparatus, the sound/electricity converter 112 according to the first embodiment picks up a noise (noise signal) in the external auditory meatus space 151.” in ¶[0031]); - a noise-canceling filter to process the signal from the microphone to produce a noise- canceling signal (“a first filter 305 is set. In the other mode that is a sound output mode, a sound source signal correcting process is executed by the first filter 305 using the set filter coefficient, and the corrected sound source signal is then output.” in ¶[0033]); - means for applying the noise-canceling signal to drive the electro-acoustic transducer (amplifier 302 in Fig. 3); wherein, for the or each noise-canceling processing chain, the processing filter comprises in series: - a stabilization filter (305 in Fig. 3) whose transfer function is substantially equal to the inverse (HFBcorr, HFFcorr) of the transfer function of the processed secondary path (Plant FB, Plant FF) (“the inverse characteristic calculator 355 calculates an inverse frequency characteristic of the frequency characteristic that is calculated by the characteristic calculator 356.” in ¶[0045]), and - a noise cancellation filter whose transfer function is a noise cancellation transfer function (HFB2, HFF2) (Filter 307 in Fig. 3 and “The second filter 307 executes a low-pass filtering process for compensating for a phase with respect to the noise component signal that is received from the first divider 306.” in ¶[0063]), the secondary path being formed between the electro-acoustic transducer and the user's eardrum (microphone 112 is measuring the path between speaker 113 and eardrum 152 in Fig. 3), and the transfer function of the processed secondary path being the transfer function of the secondary path combined with the transfer functions of the various components providing processing up to the transducer in the noise-cancellation processing chain (Step S503 in Fig. 5), except for the processing filter, characterized in that it comprises an external noise-cancellation processing chain with an external microphone placed in the sound reproduction cavity (“The sound pickup characteristic deriving apparatus 860 includes a reference sound/electricity converter (reference microphone) 861, a reference amplifier 862, a reference analog/digital converter 863, a reference characteristic calculator 864, and a function deriving module 865.” in ¶[0108]); Kanishima does not specifically disclose the device further comprising and in that, in the external noise-cancellation processing chain, the noise cancellation transfer function (HFF2) is substantially equal to the opposite of the quotient of the transfer 2 214LT:214493 :534990:1: ALEXANDRIAfunction corresponding to the passive attenuation of the cavity and the transfer function between the outer envelope of the cavity and the external microphone.
The following is the reason for would be allowance of claim 1:
Kanishima alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises and in that, in the external noise-cancellation processing chain, the noise cancellation transfer function (HFF2) is substantially equal to the opposite of the quotient of the transfer 2 function corresponding to the passive attenuation of the cavity and the transfer function between the outer envelope of the cavity and the external microphone, therefore the claim would be allowed if the 112(b) rejection is overcome.
Regarding claims 2-5 would be allowable if the 112(b) rejection is overcome for their dependency on would be allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654